Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 12/10/2020. Claims 1 and 4 have been amended. Therefore claims 1-5 are presently pending in the application and have been considered as follows.

Response to Amendments
Applicant’s amendments to claim 4 has been noted.  The claim has been reviewed, entered and found obviating to previously raised objections.  Therefore, previously raised objection is hereby withdrawn.
Applicant’s amendments to claims 1, 4 have been noted.  The claims have been reviewed, entered and found obviating to previously raised rejections under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph.  Therefore, previously raised rejections under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, is hereby withdrawn.
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.

Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

	NPL: SWATT: SoftWare-based ATTestation for Embedded Device teaches we expect a future where we are surrounded by embedded devices, ranging from Java-enabled cell phones to sensor networks and smart appliances. An adversary can compromise our privacy and safety by maliciously modifying the memory contents of these embedded devices. In this paper, we propose a SoftWare-based ATTestation technique (SWATT) to verify the memory contents of embedded devices and establish the absence of malicious changes to the memory contents. SWATT does not need physical access to the device’s memory, yet provides memory content attestation similar to TCG or NGSCB without requiring secure hardware. SWATT can detect any change in memory contents with high probability, thus detecting viruses, unexpected configuration settings, and Trojan Horses. To circumvent SWATT, we expect that an attacker needs to change the hardware to hide memory content changes.
We present an implementation of SWATT in off-the-shelf sensor network devices, which enables us to verify the contents of the program memory even while the sensor node is running (Abstract).
	NPL: StaticTrust: A Practical Framework for Trusted Networked Devices teaches given the proliferation of malware and malicious activities, the integrity of communication systems is an ever growing concern. In this work, we propose StaticTrust, an integrity measurement framework which enables a system to evaluate the integrity and state of a remote client prior to providing trusted communication services. StaticTrust is designed for a specific class of network devices that have software images that change infrequently and require tight configuration control (e.g. 
framework, coupled with the attestation and dynamic firewall exception services we authored, enables remote parties to confirm the integrity of clients, thereby
limiting the effects and the proliferation of malware in a compromised system. We implement a prototype of the StaticTrust framework and measure the performance of our system to show that our design choices for constructing the software image result in
efficient measurement and verification of system integrity.
	Naguib (US 20150200934 A1) teaches an integrity verification process is performed by an integrity verification module of a client computing device. When the computing device is powered-up, but before an operating system is booted, the integrity verification module performs an integrity check of the computing device and gathers integrity verification information to ensure that the system is secure. If the system passes the integrity check, the system boots to a browser session which is capable of communicating with a cryptographic module. In response to a request from a service provider, the computing device retrieves the integrity verification information and signs the integrity verification information using a private key from the cryptographic module and forwards the signed data to the service provider. The integrity of the computing device may then be verified using a known public key of the cryptographic module that is accessible from a trusted third party (Abstract).
	Resch et al. (US 2014/0331087 A1) teaches a method begins by a processing module sending a transaction verification request to the set of dispersed storage (DS) 
	Noble (US 2006/027/2027 A1) teaches the present invention relates to data security. A data storage device can include an insecure portion and a secure portion of its storage medium. A controller can control access to the storage medium by a computer operating system and communicate a signal to the computer operating system that describes portions of the storage medium, but do not describe the secure portion of the storage medium. Methods for managing access to data stored on a partitioned data storage device, methods for partitioning a data storage device, and methods for monitoring communication between a computer and a data storage device are described (Abstract).
	Potlapally et al. (US 2014/0310510 A1) teaches approaches are described for enabling a host computing device to store credentials and other security information useful for recovering the state of the host computing device in a secure store, such as a trusted platform module (TPM) on the host computing device. When recovering the host computing device in the event of a failure (e.g., power outage, network failure, etc.), the host computing device can obtain the necessary credentials from the secure store and 
However, prior art of record is silent on “a processor, a network interface, and a memory having an encrypted portion and an unencrypted portion, the unencrypted portion being encoded with programming instructions executable by the processor to: 
create one or more hashes of at least some of the information stored in the unencrypted portion of the memory; 
send the one or more hashes to a remote computer;
receive a response from the remote computer; and 
if the response is of a first type, then use information in the response to decrypt the encrypted portion of the memory; and 
use information from the encrypted portion of the memory to capture and process data using the network interface.”, strictly in combination with all other claim limitations, as it has been claimed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lizbeth  Torres Diaz/
Examiner, Art Unit 2495
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        


/March 10, 2021/
/ltd/